Dear Mr. Daly:
This office is in receipt of your opinion request in which you ask whether a local governing authority is compelled to provide monies to pay the salary of the secretary to the municipal fire and police civil service board as set by the board. The statutes pertinent to your inquiry are quoted as follows:
      R.S. 33:2476. Municipal fire and police civil service boards.
      L. At the discretion of the board, the office of secretary shall be filled:
(1)  . . .
(2)  . . .
             (3) By employing on a part-time basis any other person and paying a salary not to exceed five hundred dollars per month,  which salary shall be approved by the municipal governing authority; or (emphasis ours)
(4)  . . .
R.S. 33:2536. Fire and police civil service boards.
      L. At the discretion of the board, the office of the secretary shall be filled:
(1)  . . .
(2)  . . .
             (3) By employing and paying on a part-time basis and other person a salary not to exceed one hundred fifty dollars per month which salary shall be approved by the municipal governing authority; or (emphasis ours)
(4)  . . .
R.S. 33:2480. Appropriations; facilities for board.
      The legislature shall make adequate annual appropriations to enable the state examiner to carry out effectively the duties imposed upon them by this Part. The governing body of the municipality shall make adequate annual appropriations to enable the board of the municipality to carry out effectively the duties imposed upon the board and shall furnish the board with office space, furnishings, equipment, and supplies and materials necessary for its operation. (Emphasis ours).
R.S. 33:2540. Appropriations; facilities for board.
      The legislature shall make adequate annual appropriations to enable the state examiner and deputy state examiner to carry out effectively the duties imposed upon them by this Part. The governing body of the municipality, parish or fire protection district, as the case may be, shall make adequate annual appropriations to enable the board thereof to carry out effectively the duties imposed upon the board and shall furnish the board with office space, furnishings, equipment, and supplies and materials necessary for its operation. (Emphasis ours).
Interpreting these statutes, it is the conclusion of this office that the secretary's salary as set by the civil service board is subject to the approval of the local governing body, otherwise, the legislature would have just mandated payment
without any approval. The phrase "shall be approved" under LSA-R.S. 33:2476(L)(3) means subject to the approval of the municipal governing body, i.e., it is not to be paid unless approved by the municipal governing body.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: KERRY L. KILPATRICK Assistant Attorney General
KLK:ams